Citation Nr: 0816290	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
multiple sclerosis with a neurogenic bladder (previously 
rated 10 percent, then 20 percent as urinary incontinence).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
November 1985 and from January 1989 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which granted service connection for urinary incontinence 
and assigned an initial 10 percent rating retroactively 
effective from October 7, 2002.  The veteran filed a notice 
of disagreement (NOD) in August 2003 requesting a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (when a veteran appeals the rating initially assigned 
for a disability, just after establishing her entitlement to 
service connection for it, VA must consider her claim in this 
context - which includes determining whether she is entitled 
to a "staged" rating to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).

In a November 2003 decision, the RO increased the rating for 
the urinary incontinence to 20 percent with the same 
retroactive effective date of October 7, 2002.  The RO sent 
the veteran a statement of the case (SOC) in November 2003 
addressing this and several other issues, and she responded 
by filing a timely substantive appeal (VA Form 9) in December 
2003.  In a June 2004 statement, however, she specifically 
withdrew her appeal of all issues other than the one 
concerning her urinary incontinence.  See 38 C.F.R. § 
20.204(c) (2006).

During the pendency of her appeal, a July 2004 RO decision 
recharacterized the veteran's disability as multiple 
sclerosis with neurogenic bladder and assigned an even higher 
40 percent rating - again, with the same retroactive 
effective date of October 7, 2002.  She has since continued 
to appeal, requesting an even greater rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless she expressly 
indicates otherwise).



The Board remanded this case in March 2007 for additional 
development.  The remand was via the Appeals Management 
Center (AMC).  The requested development has been completed, 
and the case is once again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Records show that, prior to her VA compensation 
examination on April 18, 2007, the veteran changed her 
absorbent materials 2 to 3 times per day as a result of her 
multiple sclerosis with neurogenic bladder. 

2.  During that April 18, 2007, VA examination, on remand, 
the veteran indicated that she changes her absorbent 
materials at least four times per day (implying that she 
sometimes changes them even more frequently).

3.  There is no competent medical evidence of any associated 
renal dysfunction.


CONCLUSION OF LAW

The criteria are met for a higher 60 percent rating, but no 
greater, for the multiple sclerosis with a neurogenic bladder 
since April 18, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.115, Diagnostic Code 7542 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in October 2002 March 2007 (1) informed the 
veteran of the information and evidence not of record that is 
necessary to substantiate her claim; (2) informed her of the 
information and evidence that VA would obtain and assist her 
in obtaining; (3) informed her of the information and 
evidence she was expected to provide; and (4) requested that 
she provide any evidence in her possession pertaining to her 
claim, or something to the effect that she should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in March 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the November 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records that the veteran and her 
representative identified.  In addition, VA furnished the 
veteran compensation examinations to determine the severity 
of her multiple sclerosis with a neurogenic bladder.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.

Also keep in mind the Board is increasing the veteran's 
rating, albeit not to the highest possible level of 100 
percent, so this decision is favorable rather than 
unfavorable to her.  See 38 C.F.R. § 20.1102, also discussing 
the notion of harmless error when it does not affect the 
Board's disposition of the claim.



II.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 40 percent for Multiple Sclerosis with a 
Neurogenic Bladder

Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for a disability, just 
after establishing her entitlement to service connection for 
it, the Board must determine whether there have been times 
since the effective date of the award when the disability may 
have been more severe than at others.  See Fenderson, 12 Vet. 
App. at 119, 125-26.  

VA rated the veteran's urinary incontinence under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7517, for bladder injury.  DC 7517, 
in turn, indicates that VA should rate this injury as voiding 
dysfunction.  VA's rating schedule provides descriptions of 
various levels of disability in each of the symptom areas of 
renal or voiding dysfunctions, infections, or a combination 
of these.  Where diagnostic codes refer the decision maker to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a.

VA rates voiding dysfunction under the rating criteria for 
urine leakage, urinary frequency, or obstructed voiding based 
on the nature of the disability in question.  38 C.F.R. § 
4.115a.

With conditions regarding urine leakage, urinary incontinence 
or stress incontinence, VA assigns a 20 percent rating for 
changing absorbent material less than 2 times per day.  A 40 
percent rating requires changing absorbent materials 2 to 4 
times per day.  A maximum 60 percent rating requires the use 
of an appliance, or the wearing of absorbent materials that 
must be changed more than 4 times per day.

The applicable criteria for evaluating renal dysfunction 
provide that a noncompensable (i.e., 0 percent) rating is 
assigned where there is albumin and casts with a history of 
acute nephritis; or, hypertension noncompensable under DC 
7101.  A 30 percent rating reflects albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 
10 percent disabling under DC 7101.  VA assigns a 60 percent 
rating for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under DC 7101.  Where there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, VA assigns an 80 percent evaluation.  VA assigns a 
100 percent rating for renal dysfunction requiring regular 
dialysis or precluding more than sedentary activity from one 
of the following:  persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.



Analysis

Historically, the RO granted service connection for urinary 
incontinence in a February 2003 rating decision and assigned 
an initial 10 percent rating retroactively effective from 
October 7, 2002 (the date of the claim).  In a November 2003 
decision, the RO increased the rating for the urinary 
incontinence to 20 percent with the same retroactive 
effective date of October 7, 2002.  During the pendency of 
her appeal, a July 2004 RO decision recharacterized the 
veteran's disability as multiple sclerosis with a neurogenic 
bladder and assigned an even higher 40 percent rating - 
again, with the same retroactive effective date of October 7, 
2002.

The evidence of record reflects that the veteran has urinary 
incontinence secondary to a spastic bladder during her second 
period of active military service.  Her primary residual is 
urinary incontinence and her current 40 percent rating is 
based solely on this manifestation.  

A review of the reports of the veteran's VA compensation 
examinations and her private and VA outpatient treatment 
records show use of absorbent materials ranging from 2 to at 
least 4 pads per day and nocturia 1 to 3 times per night.  

A private physician, who had treated the veteran since March 
2002, wrote in September 2004 that the veteran's multiple 
sclerosis had shown clinical progression, as evidenced by 
increasing fatigue, proprioceptive loss with ataxia, 
decreased sensation in her hands so that she would drop 
objects, and a neurogenic bladder.

VA furnished the veteran a VA neurological examination in 
July 2004 to determine the etiology and severity of her 
multiple sclerosis.  When examined, she reported that she 
occasionally had problems walking, particularly in a straight 
line, and that these problems were apparently intermittent, 
lasting for a couple days and then disappearing for a couple 
months.  The examiner noted that the neurological examination 
at that time was essentially normal.  He diagnosed multiple 
sclerosis, reiterating the condition was then currently 
inactive.

VA also furnished a VA genitourinary examination in July 2004 
to determine the etiology and severity of the veteran's 
multiple sclerosis.  During the examination, she reported 
changing her absorbent materials 2 to 3 times per day 
secondary to her urinary incontinence.  She also noted 
nocturia 1 to 3 times per night.  The examiner opined that 
the veteran's urinary incontinence was directly related to 
her diagnosis of multiple sclerosis.  

One private examiner had previously indicated the veteran's 
urinary incontinence due to her neurogenic bladder required 
her to change absorbent pads "several times per day."  

A private treatment record from Dr. E.W.B., dated in October 
2003, notes the veteran has to void approximately every hour 
to hour and a half during the day and has nocturia two to 
three times per night.

To comply with the Board's March 2007 remand directive, the 
AMC furnished a VA neurological examination in April 2007 to 
determine the current manifestations of the veteran's 
multiple sclerosis - including the frequency with which she 
has to change her absorbent materials.  She reported changing 
them at least four times per day; this statement implies that 
she changes them, at a minimum, 4 times per day but often 
more frequently.  Objective findings showed spastic 
paraparesis with hyperactive reflexes and sustained clonus in 
both feet.  The examiner also noted a sensory level that is 
approximately T4 to a monofilament light touch bilaterally.  
The examiner diagnosed multiple sclerosis, indicating it is 
predominantly spinal in nature and has induced a spastic 
paraparesis with upper motor neuron bladder or neurogenic 
bladder.  The examiner further indicated the veteran 
continues to have exacerbations.

In sum, there is a documented instance in the record implying 
the veteran changes her absorbent materials, at a minimum, 4 
times per day.  Hence, the report of this most recent April 
2007 VA examination indicates she often changes her absorbent 
materials with greater frequency than 4 times per day - 
indeed, to the level required for the maximum 60 percent 
rating under § 4.115a.  But this was not indicated until her 
April 18, 2007 VA examination.

So resolving all reasonable doubt in her favor concerning 
this, the veteran meets the requirements for the higher 60 
percent rating under § 4.115a because there is at least one 
documented instance when she has had the required frequency 
change of her absorbent materials.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That said, as mentioned, 60 percent is the highest allowable 
rating under § 4.115a for voiding dysfunction and, for 
example, even higher than the maximum possible ratings for 
urinary frequency (40 percent), obstructed voiding (30 
percent), and urinary tract infection (also 30 percent).

The Board also notes that the veteran has spastic 
paresthesias with hyperactive reflexes and sustained clonus 
in both lower extremities with symptoms of weakness and 
fatigue.  But the AMC already granted service connection for 
this additional disability in a July 2007 rating decision and 
assigned separate 40 percent ratings, each retroactively 
effective from October 7, 2002, to compensate the veteran for 
the extent it affects her right and left lower extremities.

There is no evidence of any associated renal dysfunction to 
otherwise warrant assigning a rating even higher than 60 
percent.  The veteran's normal urinalyses blood counts 
demonstrate that she does not have albumin, casts, 
albuminuria, or BUN or creatinine values needed for even the 
minimum compensable evaluation of 30 percent under § 4.115a 
for renal dysfunction.  A private treatment record in October 
2002 indicates she has no kidney or bladder infections, 
although she has had two kidney stones.  A December 2002 
laboratory report found no evidence of proteinuria and her 
blood urea nitrogen (BUN) and creatinine were normal at 
13 and 1.0, respectively.  In addition, she does not have a 
diagnosis of hypertension as the report of her July 2004 VA 
genitourinary examination indicates her blood pressure was 
125/87, so within normal limits.  Hence, the record does not 
warrant assigning a schedular rating higher than 60 percent.



There also is nothing in the record to distinguish this case 
from the cases of numerous other veterans who are subject to 
the schedular rating criteria for the same disability.  Thus, 
the Board finds that the newly assigned, higher, 60 percent 
schedular rating adequately compensates the veteran for the 
average impairment of earning capacity due to her service-
connected multiple sclerosis with a neurogenic bladder.  She 
has not been hospitalized frequently for treatment of this 
condition; instead, the vast majority of her evaluation and 
treatment has been on an outpatient basis, not as an 
inpatient.  The higher 60 percent rating she is receiving in 
this decision is, itself, a concession that her disability 
causes significant impairment in her earning capacity.  
See 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, the record 
shows that she is a nursing student and is currently working 
in a doctor's office.  Therefore, in the absence of factors 
suggesting that she might be entitled to an even higher 
rating (meaning higher than the maximum 60 percent under 
§ 4.115a), the Board finds that the criteria are not met for 
submission of this case for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

One final point worth mentioning, the veteran already has 
what amounts to be a "staged" rating under Fenderson 
because she initially had a 10 percent rating, then 20 
percent rating, and now, with the benefit of this decision, 
has an even higher 60 percent rating retroactively effective 
from April 18, 2007 - the date of her most recent VA 
compensation examination indicating that she usually changes 
her absorbent materials more frequently than 4 times per day.  
There is no indication her rating should be staged further 
than this.




ORDER

A higher 60 percent rating is granted for multiple sclerosis 
with a neurogenic bladder, subject to the laws and 
regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


